DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (Invention I) in the reply filed on 03/16/2022 is acknowledged.  The arguments filed have been considered but are not persuasive.  As previously stated Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as using the recombinant bacterial cell in a recombinant process to produce a recombinant enzyme or protein.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Claims 49-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 44-48 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of recombinant bacterial cells for production of any fatty amine comprising a genus of exogenously expressed transaminases, genus of exogenously expressed carboxylic acid reductases, and genus of exogenously expressed phosphopanthetheinyl transferases.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].   The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational 
The specification as originally filed does not show by actual reduction to practice the construction of any recombinant bacterial cells other than E.coli host cells for production of any fatty amine comprising a genus of exogenously expressed transaminases, genus of exogenously expressed carboxylic acid reductases, and genus of exogenously expressed phosphopanthetheinyl transferases where the enzymes have any amino acid sequences and structures and include any mutants and variants thereof.  The specification as originally filed shows transformation of E.coli host cells with the E.coli ygjG gene encoding putrescine aminotransferase, the Mycobacterium smegmatis carB gene encoding carboxylic acid reductase, and the E. coli tesA gene encoding thioesterase gene.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession of the claimed genus of recombinant bacterial cells for production of any fatty amine comprising a genus of exogenously expressed transaminases, genus of exogenously expressed carboxylic acid reductases, and genus of exogenously expressed phosphopanthetheinyl transferases at the time the application was filed.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

7.	Claims 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over WO2010075483 (07/01/2010; IDS filed on 02/25/2021) in view of WO2011047101 (04/21/2011; IDS filed 02/25/2021), Graichen et al. (J Bacteriol. 1999 Jul;181(14):4216-22; 02/25/2021), Weyman et al. (PLoS One. 2011;6(5):e20126. Epub 2011 May 26; 02/25/2021), US20130035513 (02/07/2013; PTO 892).
WO2010075483 teaches a recombinant host cell comprising the polynucleotide encoding a mutant thioesterase derived from a precursor thioesterase, wherein the mutant has at least one altered property in vitro and/or in vivo, as compared to the precursor thioesterase.

The teachings of the reference differ from the claims in that the reference does not teach that the recombinant host cell comprises a biosynthetic enzyme having aminotransferase or amine dehydrogenase activity.

WO2011047101 teach a non-naturally occurring microbial organism including E. coli comprising at least one exogenous nucleic acid encoding a putrescine pathway enzyme expressed in a sufficient amount to produce putrescine, said putrescine pathway comprising succinate reductase, 4-aminobutyrate dehydrogenase or 4-aminobutyrate transaminase, 4-aminobutyrate reductase, and putrescine dehydrogenase or putrescine transaminase, wherein said at least one exogenous nucleic acid is a heterologous nucleic acid (see entire publication especially claims 26-28).  WO2011047101 teach a method for producing putrescine comprising culturing the said non-naturally occurring microbial organism under conditions and for a sufficient period of time to produce putrescine, wherein said non-naturally occurring microbial organism is in a 

Graichen et al. teach the nucleic acid encoding the Paracoccus denitrificans methylamine dehydrogenase (MADH) and functional expression of the MADH in in Rhodobacter sphaeroides (see entire publication and abstract especially pages 4217-20, Tables 1-4 and Figs. 1 and 2).

Weyman et al. teach Synechococcus elongatus PCC7942 and heterologous expression of Alteromonas macleodii and Thiocapsa roseopersicina [NiFe] hydrogenases in said Synechococcus elongatus PCC7942.  Weyman et al. teach S. elongatus cell cultures expressing different combinations of T. roseopersicina structural and accessory genes were induced with IPTG, and protein extracts prepared from lysed cells were analyzed by immunoblot after SDS-PAGE electrophoresis using anti-HynL antisera.  See entire publication and abstract especially pages 2-7, Table 1, and Figs. 1-5.

US20130035513 teaches a recombinant host cell comprising: (a) a polynucleotide sequence encoding a phosphopanthetheinyl transferase (PPTase) comprising an amino acid sequence having at least 80% identity to the amino acid sequence of SEQ ID NO: 1, and (b) a polynucleotide encoding a polypeptide having carboxylic acid reductase activity, wherein the recombinant host cell is capable of producing a fatty aldehyde or a fatty alcohol, with the proviso that if the polynucleotide sequence encodes an endogenous PPTase, then the endogenous PPTase is overexpressed (see claim 28).  US20130035513 (02/07/2013; PTO 892) teaches that in the 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine and/or modify the teachings of the references to make the claimed invention by attenuating or deleting the gene encoding acyl-CoA dehydrogenase (FadE) in the E.coli host cell of WO2010075483 or the Synechococcus elongatus PCC7942 of Weyman et al., and transforming the E.coli host cell or the Synechococcus elongatus PCC7942. to overexpress the tesA gene encoding thioesterase and the carB gene encoding carboxylic acid reductase of WO2010075483, overexpress the ygjG gene encoding putrescine aminotransferase YgjG and puuE gene encoding gamma-aminobutyrate transaminase (GABA transaminase or 4-aminobutyrate transaminase) PuuE of WO2011047101, overexpress the gene encoding the Paracoccus denitrificans methylamine dehydrogenase (MADH) of Graichen et al., overexpress the gene encoding alcohol dehydrogenase of WO2010075483, and overexpress the gene encoding glutamate dehydrogenase of WO2010075483.  One of ordinary skill in the art would have been motivated to do this in order to obtain a recombinant bacterial cell that produces fatty amines which can be isolated from the recombinant host cell.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because transforming bacterial cells to overexpress genes encoding enzymes for the production of fatty acids and fatty amines are well known in the art as evidenced by the reference teachings.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.



Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10900057 (01/26/2021; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach a recombinant bacterial cell for the production of a fatty amine, the recombinant bacterial cell comprising: (i) an exogenously expressed transaminase; (ii) an exogenously expressed carboxylic acid reductase (CAR); and (iii) an exogenously expressed phosphopanthetheinyl transferase (PPTase).  Thus, the teachings read on and anticipate the claimed invention.



Conclusion

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652